Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 recites “white steel” and is indefinite because there is no accepted English meaning for “white steel”. The term is indefinite because the specification does not clearly redefine the term. The Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). For prosecution, the limitation “white steel” will be interpreted under BRI to mean “steel”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (WO2018129934A1 published 07/19/2018; hereinafter Hong).
Regarding claim 1, Hong teaches a hard tissue slicing knife, comprising a knife back portion (high flank face 5 – Fig. 3) and a knife edge portion (sharp edge 8 – Fig. 3) which are manufactured as a single piece (slicer blade – Fig. 3); wherein the knife back portion has a cross section of an isosceles trapezoid (rake face 5 and the rake face 6 form an isosceles trapezoid – Fig. 3), the knife edge portion has a cross section of an isosceles triangle (sharp edge 8 is an isosceles triangle – Fig. 3); an end of the knife back portion, which is away from the knife edge portion, has a thickness in a range of 4 mm to 15 mm (thickness of the blade body is 12-15mm – paragraph 7); 
the knife back portion has a vertical height in a range of 27 mm to 38 mm (35mm high flank face 5 – paragraph 20);
two faces of the knife edge portion is at an angle in a range of 1.0 degrees to 40 degrees (rake face 6 is set at 24°); and
a base angle of the isosceles triangle is in a range of 70 degrees to 85 degrees (included angle between the rake face 5 and the rake face 6 is 10° - paragraph 20) (base angle form by rake face 5 and the rake face 6 is (180-10)/2=85°).
Hong does not teach a junction between the knife back portion and the knife edge portion has a thickness in a range of 0.1 mm to 0.8 mm.
Hong teaches a blade thickness of 1.5mm (boss 3 are provided with a gap of 1.5mm – paragraph 20).   The limitation “a thickness in a range of 0.1 mm to 0.8 mm” is a mere aesthetic design change over the Hong reference (per MPEP 2144.04 I matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art). 

Regarding claim 2, Hong teaches the hard tissue slicing knife of claim 1, wherein a lower base angle of the isosceles trapezoid is in a range of 70 degrees to 85 degrees (base angle form by rake face 5 and the rake face 6 is (180-10)/2=85°) and is greater than the angle of the base angle of the isosceles triangle (sharp edge 8 is an isosceles triangle with base angle (180-24)/2=78° – Fig. 3).
Regarding claim 3, Hong teaches the hard tissue slicing knife of claim 1.
Although Hong does not teach wherein the knife back portion and the knife edge portion each has a horizontal length in a range of 8 cm to 20 cm, Hong teaches a blade 30mm. 
The limitation “horizontal length in a range of 8 cm to 20 cm” is a mere aesthetic design change over the Hong reference and per MPEP 2144.04 I matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Furthermore, one of ordinary skill would understand that a knife or blade with length in a range of 8 cm to 20 cm is a change in size and proportion over the Hong reference and is therefore not patentably distinct (see MPEP 2114.04 IV). 
Regarding claim 4, Hong teaches the hard tissue slicing knife of claim 1, wherein an end of the knife back portion, which is away from the knife edge portion, has a thickness in a range of 4 mm to 12 mm (thickness of the blade body is 12-15mm – paragraph 7).
Regarding claim 5, Hong teaches the hard tissue slicing knife of claim 1, wherein the knife edge portion has a vertical height in a range of 1 mm to 3.5 mm (height of the sharp edge is 3-8 mm – paragraph 11).
Regarding claim 6, Hong teaches the hard tissue slicing knife of claim 1, wherein both the knife back portion and the knife edge portion are made from white steel (slicing knife of the present invention is made of high-strength alloy steel – paragraph 23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20040121159A1 – teaches a blade for slicing tissue samples
DE3906026A1 – teaches a circular cutter with the claimed dimensions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797